Jackson, Chief Justice.
This case arose on exceptions to an auditor’s report. By agreement all issues of law and fact were submitted to the presiding judge, without the intervention of a jury.
The only exception insisted on makes this question: whether a promissory note given in the lifetime of decedent by him should yield, in the distribution of his assets, on a bill to marshal the assets and settle the estate, to a debt made on open account by the widow to run the plantation while applying for letters of administration, which she never obtained, and when all the assets, except some three or four hundred dollars, had been set apart to the widow as homestead.
The court below held .that the creditor of decedent had preference over the creditor of his widow under the facts. We think so too, especially as the additional fact appears that the note had been given for advances to the decedent to make the same crop in the earlier part of the same year. But without regard to that element of mere justice, it is enough that one creditor held a note on the decedent, and the other only a debt, in open account at that, on his widow.
Judgment affirmed.